                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division


ANTONIO PIERRE BARNETT,                          *

       Plaintiff,                                *
v.                                                           Case No.: GJH-19-1825
                                                 *
PRINCE GEORGE’S COUNTY
POLICE DEPARTMENT, et al.,                       *

       Defendants.                               *

*      *       *      *       *       *      *       *       *      *       *       *       *

                          MEMORANDUM OPINION AND ORDER

       Antonio Pierre Barnett initiated this action pursuant to 42 U.S.C. § 1983 and filed a

Motion for Leave to Proceed in Forma Pauperis. ECF Nos. 1, 2. Barnett alleges that Defendants

participated in the unlawful execution of a search warrant pursuant to an illegal indictment,

resulting in his unlawful arrest and conviction in violation of the Fourth and Fourteenth

Amendments. ECF No. 1. For the following reasons, Barnett’s Motion for Leave to Proceed in

Forma Pauperis will be granted, but the Complaint must be dismissed.

I.     BACKGROUND

       On April 7, 2017, after a jury trial in the Circuit Court for Prince George’s County,

Maryland (“State Court”), Barnett was convicted of involuntary manslaughter, use of a handgun

in the commission of a crime of violence, and related firearm offenses. See State v. Barnett,

Crim. Case No. CT160845X (Cir. Ct. Pr. Geo. Co.). On July 17, 2017, he was sentenced to

incarceration for a period of thirty-five years. Id. Respondent Marnitta King was Barnett’s




                                                 1
counsel in the case. Id. The matter is on appeal, id., and Barnett has also has filed a petition for a

writ of habeas corpus in the State Court, ECF No. 1 at 1–2.1

        On June 20, 2019, Barnett filed a Complaint in this Court pursuant to § 1983 alleging that

Respondents had violated his constitutional rights during the course of the proceedings in the

State Court. ECF No. 1. Specifically, Barnett alleges that Judge Philip Nichols signed a

“fraudulent” search warrant; Ms. King failed to ensure that his constitutional rights were

protected in the execution of the search warrant and during criminal proceedings; the Prince

George’s County Police Department and Detective Dougherty violated his rights by executing “a

bogus body intrusion search warrant”; and Unknown Detective Badge #2927 violated his right to

due process when he wrote the statement of charges which led to the issuance of the indictment.

Id. at 5, 7. As relief, Barnett asks for “no less then [sic] a jury trial,” punitive damages, and

injunctive relief to deter similar conduct in the future. Id. at 14, 15.

II.     DISCUSSION

        Under 28 U.S.C. § 1915(a)(1), an indigent litigant may commence an action in this court

without prepaying the filing fee. Because Barnett is indigent, the Court will grant his Motion to

Proceed In Forma Pauperis.

        To guard against possible abuses of this privilege, however, federal law requires

dismissal of any claim that fails to state a claim on which relief may be granted or seeks

monetary relief against a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B)(ii),

(iii). Against this background, the Court is also mindful of its obligation to liberally construe

self-represented pleadings, such as the instant complaint. See Erickson v. Pardus, 551 U.S. 89,

94 (2007). In evaluating such a complaint, the factual allegations are assumed to be true. Id. at 93


1
 Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated
by that system.

                                                        2
(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007)). Nonetheless, liberal

construction does not mean that this court can ignore a clear failure in the pleadings to allege

facts which set forth a cognizable claim. See Beaudett v. City of Hampton, 775 F.2d 1274, 1278

(4th Cir. 1985) (stating a district court may not “conjure up questions never squarely presented”).

Applying this standard, the Complaint must be dismissed for the following reasons.

   A. Claims against Judge Nichols

       Barnett cannot maintain an action against Judge Nichols because it is prohibited by the

doctrine of judicial immunity. See Forrester v. White, 484 U.S. 219, 226–27 (1988) (“If judges

were personally liable for erroneous decisions, the resulting avalanche of suits, most of them

frivolous but vexatious, would provide powerful incentives for judges to avoid rendering

decisions likely to provoke such suits.”); Hamilton v. Murray, 648 Fed. App’x 344, 344–45

(4th Cir. 2016) (“Judges possess absolute immunity for their judicial acts and are subject to

liability only in the ‘clear absence of all jurisdiction.’”) (quoting Stump v. Sparkman, 435 U.S.

349, 356–57 (1978)). The doctrine of judicial immunity shields judges from monetary claims

against them both in their official and individual capacities. Mireles v. Waco, 502 U.S. 9, 9–10

(1991) (per curiam). Judicial immunity is absolute immunity; it protects a judge from any suit for

damages based on judicial acts. Id. at 11. An act is still judicial, and immunity applies, even if

the judge commits “grave procedural errors.” Stump, 435 U.S. at 359. Barnett is suing Judge

Nichols for decisions Nichols made in his capacity as a judge. Judge Nichols is therefore entitled

to judicial immunity. Accordingly, the Court will dismiss all claims against Judge Nichols.

   B. Claims against Ms. King

       Barnett also fails to state a viable claim against Ms. King. In order to bring a claim under

§ 1983, a plaintiff must show injury by a deprivation of rights, privileges, or immunities secured



                                                  3
by the United States Constitution by a person acting under “color of state law.” See 42 U.S.C §

1983. An attorney, whether retained, court-appointed, or a public defender, does not act under

color of state law. See Polk County v. Dodson, 454 U.S. 312, 317–24 (1981); Hall v. Quillen,

631 F.2d 1154, 1155–56 (4th Cir. 1980); Deas v. Potts, 547 F.2d. 800, 800 (4th Cir. 1976).

Barnett is suing Ms. King in her capacity as his trial counsel, and as such, Ms. King is not a state

actor. Consequently, Barnett fails to state a claim against her upon which relief can be granted.

The claims against Ms. King will be dismissed.

   C. Remaining Claims

       Plaintiff’s remaining claims against the Prince George’s County Police Department,

Detective Dougherty, Unknown Detective Badge #2927, John Doe, and Jane Doe challenge the

legality of his conviction. Claims challenging the legality of a conviction are not cognizable in a

§ 1983 action unless and until the conviction is reversed, expunged, invalidated, or impugned, so

complaints containing such claims must be dismissed without prejudice. Heck v. Humphrey, 512

U.S. 477, 486–87 (1994); see also Wilkinson v. Dotson, 544 U.S. 74, 81–82 (2005); Harvey v.

Horan, 278 F.3d 370, 375 (4th Cir. 2002) (noting that Heck also applies to claims for injunctive

relief). To hold otherwise would permit a civil action to undermine the finality of a criminal

conviction. See Harvey, 278 F.3d at 374–75 (civil tort actions are “not appropriate vehicles for

challenging the validity of outstanding criminal judgments”). Barnett’s Complaint appears to

seek damages or injunctive relief based on an allegedly improper conviction, so his allegations

call into question the validity of his criminal proceedings and thereby implicate Heck. Barnett

provides no evidence that his state conviction has been invalidated, so his claims therefore fail to

state cognizable causes of action. As such, the claims will be dismissed.




                                                 4
III.   CONCLUSION

       For the reasons stated, it is ordered by the United States District Court for the District of

Maryland that:

1.     The Clerk SHALL AMEND the docket to reflect the correct spelling of Judge Philip
       Nichol’s name;

2.     Petitioner Barnett’s Motion to Proceed in Forma Pauperis, ECF No. 2, is GRANTED;

3.     The claims against Judge Nichols and Marnitta King are DISMISSED with prejudice and
       the remaining claims are dismissed without prejudice;

4.     The Clerk SHALL MAIL a copy of this Order to Plaintiff; and

5.     The Clerk SHALL CLOSE this case.


Date: October    21, 2019                                     __/s/________________________
                                                              GEORGE J. HAZEL
                                                              United States District Judge




                                                 5
